DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-14 allowed.
The closest relevant art is Wuebbeling (2014/0102054 A1) wherein Wuebbeling teaches a multi-cyclone separator of a multi-stage fluid filter (100 in Fig. 1) for purifying a gaseous fluid, the multi-cyclone separator (100, paragraphs 0002 & 0003) comprising: a plurality of cyclone cells (paragraph 0030) for separating particles and/or liquid from the gaseous fluid, the cyclone cells each comprising an inlet for the gaseous fluid to be purified, an outlet for the gaseous fluid freed of particles and liquid (see details of Fig. 1), and at least one discharge window (30 in Fig. 1) configured to discharge the separated particles and liquid from the cyclone cell; at least one discharge chamber (see details of Fig. 2), wherein the discharge windows (30) of the cyclone cells open into the at least one discharge chamber; at least one discharge opening that leads out of the at least one discharge chamber; wherein the at least one discharge chamber tapers in a funnel shape toward the at least one discharge opening (30) (see tapered or slant discharge chamber walls toward the discharge opening (30) in Fig. 2).  Wuebbeling shows in Figure 2 that at least one discharge surface is arranged in the at least one discharge chamber and at least partially forms the funnel shape of the at least one discharge chamber tapering toward the at least one discharge opening (30), wherein the at least one discharge surface leads to the at least one discharge opening (30) and 
Wuebbling discloses a multicyclone separator having cyclones (10+20 in Fig. 1) which penetrate a front wall and a rear wall (unlabeled in Figs. 1 and 2).  Wuebbling shows Figs. 1 and 2 that a radially extending front wall, penetrated by the cyclones, the front wall interconnecting the cyclones.  Wuebbling does not show the discharge chamber having funnel shaped surfaces or walls.  Wubbling does how a radially extending from wall (front wall) though which the cyclones extend and interconnecting the cyclones. The front wall extends radially (see Figs. 1 and 2), extending transverse to the flow axis.  As shown by Wuebbling, Wuebbling’s discharge chamber does not have the V- shaped or funnel shaped walls arranged within the circumferential outer wall and extending from the discharge opening. 
4.	Claims 1 and 3-14 of this instant patent application differ from the disclosure of Wuebbeling in that a multicyclone separator 14 (see Applicant’s Figs. 4 and 5) having a 
Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 03, 2022